
	
		II
		111th CONGRESS
		1st Session
		S. 1589
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Ms. Cantwell (for
			 herself and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to modify the incentives for the production of biodiesel.
	
	
		1.Short titleThis Act may be cited as the
			 Biodiesel Tax Incentive Reform and
			 Extension Act of 2009.
		2.Reform of biodiesel income tax
			 incentives
			(a)In generalSection 40A of the Internal Revenue Code of
			 1986 is amended to read as follows:
				
					40A.Biodiesel production
						(a)In generalFor purposes of section 38, the biodiesel
				fuels credit determined under this section for the taxable year is $1.00 for
				each gallon of biodiesel produced by the taxpayer which during the taxable
				year—
							(1)is sold by such producer to another
				person—
								(A)for use by such other person’s trade or
				business (other than casual off-farm production),
								(B)for use by such other person as a fuel in a
				trade or business, or
								(C)who sells such biodiesel at retail to
				another person and places such biodiesel in the fuel tank of such other person,
				or
								(2)is used or sold by such producer for any
				purpose described in paragraph (1).
							(b)Increased credit for small
				producers
							(1)In generalIn the case of any eligible small biodiesel
				producer, subsection (a) shall be applied by increasing the dollar amount
				contained therein by 10 cents.
							(2)LimitationParagraph (1) shall only apply with respect
				to the first 15,000,000 gallons of biodiesel produced by any eligible small
				biodiesel producer during any taxable year.
							(c)Coordination with credit against excise
				taxThe amount of the credit
				determined under this section with respect to any biodiesel shall be reduced to
				take into account any benefit provided with respect to such biodiesel solely by
				reason of the application of section 6426 or 6427(e).
						(d)Definitions and special rulesFor purposes of this section—
							(1)BiodieselThe term biodiesel means
				liquid fuel derived from biomass which meets—
								(A)the registration requirements for fuels and
				fuel additives established by the Environmental Protection Agency under section
				211 of the Clean Air Act (42 U.S.C. 7545), and
								(B)the requirements of the American Society of
				Testing and Materials D6751.
								Such term shall not include any
				liquid with respect to which a credit may be determined under section
				40.(2)Biodiesel not used for a qualified
				purposeIf—
								(A)any credit was determined with respect to
				any biodiesel under this section, and
								(B)any person does not use such biodiesel for
				the purpose described in subsection (a),
								then there is hereby imposed on such
				person a tax equal to the product of the rate applicable under subsection (a)
				and the number of gallons of such biodiesel.(3)Pass-thru in the case of estates and
				trustsUnder regulations
				prescribed by the Secretary, rules similar to the rules of subsection (d) of
				section 52 shall apply.
							(4)Limitation to biodiesel produced in the
				United StatesNo credit shall
				be determined under this section with respect to any biodiesel unless such
				biodiesel is produced in the United States from raw feedstock. For purposes of
				this paragraph, the term United States includes any possession
				of the United States.
							(5)Biodiesel transfers from an IRS registered
				biodiesel production facility to an IRS registered terminal or
				refineryThe credit allowed
				under subsection (a) shall be allowed to the terminal or refinery referred to
				in section 4081(a)(1)(B)(i) in instances where section 4081(a)(1)(B)(iii) is
				applicable. The credit allowed under subsection (a) cannot be claimed by a
				terminal or refinery on fuel upon which the credit was previously claimed by a
				biodiesel producer.
							(e)Definitions and special rules for small
				biodiesel producers
							(1)Eligible small biodiesel
				producerThe term
				eligible small biodiesel producer means a person who at all
				times during the taxable year has a productive capacity for biodiesel not in
				excess of 60,000,000 gallons.
							(2)Aggregation ruleFor purposes of the 15,000,000 gallon
				limitation under subsection (b)(2) and the 60,000,000 gallon limitation under
				paragraph (1), all members of the same controlled group of corporations (within
				the meaning of section 267(f)) and all persons under common control (within the
				meaning of section 52(b) but determined by treating an interest of more than 50
				percent as a controlling interest) shall be treated as 1 person.
							(3)Partnership, s corporation, and other
				pass-thru entitiesIn the
				case of a partnership, trust, S corporation, or other pass-thru entity, the
				limitations contained in subsection (b)(2) and paragraph (1) shall be applied
				at the entity level and at the partner or similar level.
							(4)AllocationFor purposes of this subsection, in the
				case of a facility in which more than 1 person has an interest, productive
				capacity shall be allocated among such persons in such manner as the Secretary
				may prescribe.
							(5)RegulationsThe Secretary may prescribe such
				regulations as may be necessary—
								(A)to prevent the credit provided for in
				subsection (b) from directly or indirectly benefitting any person with a direct
				or indirect productive capacity of more than 60,000,000 gallons of biodiesel
				during the taxable year, or
								(B)to prevent any person from directly or
				indirectly benefitting with respect to more than 15,000,000 gallons during the
				taxable year.
								(6)Allocation of small biodiesel credit to
				patrons of cooperative
								(A)Election to allocate
									(i)In generalIn the case of a cooperative organization
				described in section 1381(a), any portion of the increase determined under
				subsection (b) for the taxable year may, at the election of the organization,
				be apportioned pro rata among patrons of the organization on the basis of the
				quantity or value of business done with or for such patrons for the taxable
				year.
									(ii)Form and effect of electionAn election under clause (i) for any
				taxable year shall be made on a timely filed return for such year. Such
				election, once made, shall be irrevocable for such taxable year. Such election
				shall not take effect unless the organization designates the apportionment as
				such in a written notice mailed to its patrons during the payment period
				described in section 1382(d).
									(B)Treatment of organizations and
				patrons
									(i)OrganizationsThe amount of the credit not apportioned to
				patrons pursuant to subparagraph (A) shall be included in the amount determined
				under subsection (b) for the taxable year of the organization.
									(ii)PatronsThe amount of the credit apportioned to
				patrons pursuant to subparagraph (A) shall be included in the amount determined
				under such subsection for the first taxable year of each patron ending on or
				after the last day of the payment period (as defined in section 1382(d)) for
				the taxable year of the organization or, if earlier, for the taxable year of
				each patron ending on or after the date on which the patron receives notice
				from the cooperative of the apportionment.
									(iii)Special rules for decrease in credits for
				taxable yearIf the amount of
				the credit of the organization determined under such subsection for a taxable
				year is less than the amount of such credit shown on the return of the
				organization for such year, an amount equal to the excess of—
										(I)such reduction, over
										(II)the amount not apportioned to such patrons
				under subparagraph (A) for the taxable year, shall be treated as an increase in
				tax imposed by this chapter on the organization.
										Such increase shall not be treated as
				tax imposed by this chapter for purposes of determining the amount of any
				credit under this chapter or for purposes of section 55.(f)Renewable dieselFor purposes of this title—
							(1)Treatment in the same manner as
				biodieselRenewable diesel
				shall be treated in the same manner as biodiesel.
							(2)Renewable diesel definedThe term renewable diesel
				means liquid fuel derived from biomass which meets—
								(A)the registration requirements for fuels and
				fuel additives established by the Environmental Protection Agency under section
				211 of the Clean Air Act (42 U.S.C. 7545), and
								(B)the requirements of the American Society of
				Testing and Materials D975 or D396, or other equivalent standard approved by
				the Secretary.
								Such term shall not include any
				liquid with respect to which a credit may be determined under section 40. Such
				term does not include any fuel derived from coprocessing biomass with a
				feedstock which is not biomass. For purposes of this paragraph, the term
				biomass has the meaning given such term by section
				45K(c)(3).(3)Certain aviation fuelExcept as provided in the last 3 sentences
				of paragraph (2), the term renewable diesel shall include fuel
				derived from biomass which meets the requirements of a Department of Defense
				specification for military jet fuel or an American Society of Testing and
				Materials specification for aviation turbine fuel.
							(g)TerminationThis section shall not apply to any sale or
				use after December 31,
				2014.
						.
			(b)Clerical amendmentThe table of sections for subpart D of part
			 IV of subchapter A of chapter 1 of such Code is amended by striking the item
			 relating to section 40A and inserting the following new item:
				
					
						Sec. 40A. Biodiesel
				production.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to biodiesel sold or used after December 31,
			 2009.
			3.Reform of biodiesel excise tax
			 incentives
			(a)In generalSubsection (c) of section 6426 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(c)Biodiesel credit
						(1)In generalFor purposes of this section, the biodiesel
				credit is $1.00 for each gallon of biodiesel produced by the taxpayer and
				which—
							(A)is sold by such producer to another
				person—
								(i)for use by such other person’s trade or
				business (other than casual off-farm production),
								(ii)for use by such other person as a fuel in a
				trade or business, or
								(iii)who sells such biodiesel at retail to
				another person and places such biodiesel in the fuel tank of such other person,
				or
								(B)is used or sold by such producer for any
				purpose described in subparagraph (A).
							(2)DefinitionsAny term used in this subsection which is
				also used in section 40A shall have the meaning given such term by section
				40A.
						(3)Biodiesel transfers from an IRS registered
				biodiesel production facility to an IRS registered terminalThe credit allowed under this subsection
				can be claimed by a registered terminal or refinery in instances where section
				4081(a)(1)(B)(iii) is applicable. The credit allowed under this subsection
				cannot be claimed by a terminal or refinery on fuel upon which the credit was
				previously claimed by a biodiesel producer.
						(4)TerminationThis subsection shall not apply to any
				sale, use, or removal for any period after December 31,
				2014.
						.
			(b)Payment of creditSubsection (e) of section 6427 of such Code
			 is amended—
				(1)by striking or the biodiesel mixture
			 credit in paragraph (1),
				(2)by redesignating paragraphs (3) through (6)
			 as paragraphs (4) through (7), respectively, and by inserting after paragraph
			 (2) the following new paragraph:
					
						(3)Biodiesel creditIf any person produces biodiesel and sells
				or uses such biodiesel as provided in section 6426(c), the Secretary shall pay
				(without interest) to such person an amount equal to the biodiesel credit with
				respect to such
				biodiesel.
						,
				(3)by striking paragraph (1) or
			 (2) each place it appears in paragraphs (4) and (6), as redesignated by
			 paragraph (2), and inserting paragraph (1), (2), or (3),
				(4)by striking alternative fuel
			 each place it appears in paragraphs (4) and (6), as redesignated by paragraph
			 (2), and inserting fuel, and
				(5)by striking biodiesel mixture (as
			 defined in section 6426(c)(3)) in paragraph (7)(B), as so redesignated,
			 and inserting biodiesel (within the meaning of section
			 40A).
				(c)Exemption for biodiesel transferred from a
			 registered producer to a registered terminalSubparagraph (B) of section 4081(a)(1) of
			 such Code is amended—
				(1)by striking clause (ii) in
			 clause (i) and inserting clauses (ii) and (iii), and
				(2)by adding at the end the following new
			 clause:
					
						(iii)Exemptions for biodiesel transferred from a
				registered producer to a registered terminalThe tax imposed by this paragraph shall not
				apply to any removal or entry of biodiesel (as defined in section 40A(d)(1))
				transferred in bulk (without regard to the manner of such transfer) to a
				terminal or refinery if—
							(I)such biodiesel was produced by a person who
				is registered under section 4101 as a producer of biodiesel and who provides
				reporting under the ExStars fuel reporting system of the Internal Revenue
				Service, and
							(II)the operator of such terminal or refinery
				is registered under section
				4101.
							.
				(d)Producer registration
			 requirementSubsection (a) of
			 section 6426 of such Code is amended by striking subsections (d) and
			 (e) in the flush sentence at the end and inserting subsections
			 (c), (d), and (e).
			(e)RecaptureSubsection (f) of section 6426 of such Code
			 is amended to read as follows:
				
					(f)Recapture
						(1)Alcohol fuel mixturesIf—
							(A)any credit was determined under this
				section with respect to alcohol used in the production of any alcohol fuel
				mixture, and
							(B)any person—
								(i)separates the alcohol from the mixture,
				or
								(ii)without separation, uses the mixture other
				than as a fuel,
								then there is hereby imposed on such
				person a tax equal to the product of the applicable amount and the number of
				gallons of such alcohol.(2)BiodieselIf any credit was determined under this
				section with respect to the production of any biodiesel and any person does not
				use such biodiesel for a purpose described in subsection (c)(1), then there is
				hereby imposed on such person a tax equal to $1 for each gallon of such
				biodiesel.
						(3)Applicable lawsAll provisions of law, including penalties,
				shall, insofar as applicable and not inconsistent with this section, apply in
				respect of any tax imposed under paragraph (1) or (2) as if such tax were
				imposed by section 4081 and not by this
				section.
						.
			(f)Clerical amendmentThe heading of section 6426 of such Code
			 (and the item relating to such section in the table of sections for subchapter
			 B of chapter 65 of such Code) is amended by striking alcohol fuel,
			 biodiesel, and alternative fuel mixtures and inserting alcohol
			 fuel mixtures, biodiesel production, and alternative fuel
			 mixtures.
			(g)Effective
			 dateThe amendments made by
			 this section shall apply to biodiesel sold or used after December 31,
			 2009.
			4.Biodiesel treated as taxable fuel
			(a)Biodiesel treated as taxable
			 fuelClause (i) of section
			 4083(a)(3)(A) of such Code is amended by inserting , including biodiesel
			 (as defined in section 6426(c)(3)), after (other than
			 gasoline).
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to biodiesel removed, entered, or sold after the date
			 which is 6 months after the date of the enactment of this Act.
			
